El Juez Asociado Senos. Hutchisoet,
emitió la opinión del tribunal.
Mientras viajaba por una vía publica, Pelegrín Rosa Sánchez fué arrollado por un tren explotado sobre un ferro-carril privado instalado a través de una carretera. Inició demanda de injunction para impedir a los demandados que continuaran explotando su ferrocarril privado, o para abatir un supuesto estorbo público, así como para recobrar daños y perjuicios provenientes del mantenimiento de tal estorbo o por la negligente administración y explotación del tren de los demandados, o por ambas cosas. El juez de distrito, luego de sostener una excepción previa, declaró sin lugar la de-manda en lo que se refería a la primera causa de acción, re-lativa al abatimiento del estorbo.
 El tercer señalamiento es que la corte de distrito cometió error al resolver que el demandante no tenía capacidad para pedir el abatimiento del estorbo público, toda vez que no había sufrido ningún daño especial. Entre las autoridades citadas por el apelante, la que más aplicación tiene a la cuestión en controversia es el caso de Swain v. Chicago R. Co., 252 Ill., 622, 626, 97 N. E. 247, 38 L.R.A. (N.S,) 763. El apelante en el presente caso se funda en un extracto de la opinión emitida por la corte de Illinois y que aparece citado en la nota 78 (a) en la página 735 del tomo 46 de Corpus Juris que lee en parte como sigue:
“. . . . Si se cava una trinchera a través de una calle pública, todo aquel que en la comunidad tenga ocasión de usar la calle será demorado y sufrirá molestias. La pérdida de tiempo en que se in-*442curra al caminar alrededor de tal obstrucción será común a cuantos usen la calle. Una persona podría ser demorada sólo varios segun-dos, mientras due otra que utilizara un medio de transporte distinto lo sería mucho más tiempo, y la naturaleza de los negocios a realizar quizá sería tal, que en un caso los daños podrían ser nominales, mien-tras que en el otro tal vez serían considerables, mas en todos ellos los daños diferirían tan sólo en grado, mas no en especies; sin embargo, si otra persona al tratar de usar dicha vía pública, ejerciendo el debido cuidado, cae en la trinchera y sufre lesiones personales, o si su caballo cae en la zanja y recibe algún daño, es claro que proce-dería una acción por los daños especiales causados a su persona o a. su propiedad. En los ejemplos que hemos dado se verá que en el caso en que los daños consistían en pérdida de tiempo, de compro-misos mercantiles, y similares, tan sólo existe un mero daño al de-recho que el público tiene a usar la calle, mientras que en el segundo caso los daños ocasionados a la persona y a la propiedad constitu-yen una transgresión directa al individuo e invade tanto sus dere-chos personales como particulares. Un examen cuidadoso de los casos que sostienen el derecho de un individuo a entablar una acción por daños sufridos a consecuencia de un estorbo público demuestra que existen algunos daños especiales y específicos, bien a su propiedad personal o a su negocio ya establecido, y que el derecho a recobrar se hace en el fundamento, de que sus derechos personales e individuales, a distinción de su derecho a usar la calle, han sido invadidos.”
El dictum no llega al extremo que el apelante desea va-yamos en el presente caso. Conforme demuestran el ex-tracto y su contexto, la corte de Illinois hablaba de los daños especiales necesarios para sostener una acción por daños y perjuicios provenientes de un estorbo, más bien que de los daños especiales necesarios para sostener un litigio con el objeto de abatir el estorbo. Sea ello como fuere, los ejem-plos dados no nos convencen de que daños personales ya pa-sados, sufridos en una sola ocasión por la explotación, negli-gente o en otra foma, de un tren privado, sin licencia ni auto-rización, a través de una vía pública, sea un daño de la na-turaleza especial que tuvo por miras la regla que permite que una persona inicie un pleito para abatir un estorbo público cuando ha sufrido daños especiales de clase y especie distin-tos a los ocasionados al público en general.
*443Nada hay que demuestre que los daños especiales sufri-dos por el demandante sean irreparables. Nada hay que de-muestre que son o serán continuos o periódicos. Nada hay que demuestre que el demandante jamás hubiera viajado por la carretera en cuestión con anterioridad a la fecha del acci-dente. Nada hay que demuestre que desde entonces ha via-jado por dicha carretera, o que jamás viajará por la misma otra vez. Por el contrario alega que ha quedado totalmente incapacitado como resultado del accidente. Por tanto, nada hay que revele que aun participe ligeramente con los viandan-tes del riesgo continuo o periódico a que éstos están expues-tos. Por ende, la corte de distrito no cometió el error ale-gado en el tercer señalamiento.
En vista de la conclusión a que ya hemos llegado no es necesario que discutamos los otros fundamentos del recurso.

La sentencia apelada debe ser confirmada.